Citation Nr: 1624556	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to the service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, denied the benefits sought on appeal.   


REMAND

In his September 2011 substantive appeal, the Veteran indicated that he desired a Travel Board hearing at the RO.  The Veteran was notified in August 2014, November 2014, February 2015, and September 2015 that he was placed on the list of persons wanting to appear at the RO for a Travel Board hearing.  In October 2015, the Veteran elected a Board hearing by live videoconference in lieu of a Travel Board hearing.  

In June 2016, the RO certified the Veteran's appeal and transferred his records to the Board without scheduling him for the desired hearing.  In June 2016, the Veteran's representative indicated that the Veteran had been contacted and still desired a videoconference hearing before the Board.   

The RO must now schedule the Veteran for a hearing before the Board, sitting at the RO, pursuant to his outstanding October 2015 request and confirmed in June 2016.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).


Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing, pursuant to his October 2015 request, at the earliest available opportunity.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the claims file.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file must be returned to the Board in accordance with current appellate procedures. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




